

Exhibit 10.2


AMENDMENT TO SEVERANCE AGREEMENT


This AMENDMENT TO CARMAX, INC. SEVERANCE AGREEMENT (the “Amendment”), is made on
this 31st day of August, 2016 (the “Effective Date”), by and between CarMax,
Inc. (“CarMax”) and Thomas J. Folliard (the “Associate”);


WHEREAS, CarMax and the Associate executed the Severance Agreement, effective as
of January 6, 2015 (the “Agreement”); and


WHEREAS, CarMax and the Associate desire to amend the Agreement as set forth
herein.


NOW, THEREFORE, in consideration of the mutual covenants and agreements of the
parties set forth herein and in the Agreement, and for other good and valuable
consideration, including the modification of certain outstanding equity award
agreements and the potential payment of a future Annual Bonus (as defined in the
Agreement), the receipt and sufficiency of which are hereby acknowledged, CarMax
and the Associate, intending to be legally bound, agree as follows:


I. The first sentence of Section 8.4 of the Agreement shall be deleted in its
entirety and replaced with the following:
During the Executive’s employment with CarMax and for a period of twenty-four
(24) months following the last day of the Executive’s service on the CarMax
board of directors, but no earlier than August 31, 2020 (the “Restricted
Period”), the Executive will not, directly or indirectly, compete with CarMax by
acting “in a competitive capacity” (as defined below), for, or on behalf of, any
person or entity operating or developing, during the Restricted Period, a
business that provides or intends to provide activities, products or services
that are the same or substantially similar to, and competitive with, the
business of CarMax as of Executive’s last day of service on the CarMax board of
directors (each, a “Competitor”) within any Metropolitan Statistical Area (as
defined by the United States Office of Management and Budget) in which CarMax
has a retail store site as of Executive’s last day of service on the CarMax
board of directors.


II. Section 8.5 shall be deleted in its entirety and replaced with the
following:


A business, including any Competitor, or any of its respective subsidiaries or
affiliates, will not be considered to be in competition with CarMax for purposes
of Article 8 if the business, or operating unit of the business, or its
respective subsidiaries or affiliates, by which the Executive will be or is
employed (i) does not have within the twenty-four (24) months preceding the
Executive’s last day of service on the CarMax board of directors, annual gross
revenues (calculated on a rolling 12-month basis) of at least $5,000,000 derived
from the sale and servicing of new or used vehicles; or (ii) is not projected
(by the business or operating unit of the business) to have within the
twenty-four (24) months





--------------------------------------------------------------------------------




following the Executive’s last day of service on the CarMax board of directors,
annual gross revenues (regardless of how calculated) of at least $5,000,000
derived from the sale and servicing of new or used vehicles.


III. The first sentence of Article 9 shall be deleted in its entirety and
replaced with the following:


The Executive agrees that during the Executive’s employment with CarMax and for
a period of twenty-four (24) months following the last day of the Executive’s
service on the CarMax board of directors, but no earlier than August 31, 2020,
the Executive shall not, directly or indirectly, solicit or induce, or attempt
to solicit or induce, any employee of CarMax with whom the Executive had
material business-related contact on behalf of CarMax, to leave employment with
CarMax for any reason whatsoever (the “Covenant Not to Solicit”).


IV. A new Article 19. shall be added to the Agreement:


Article 19.     Protected Rights


Notwithstanding any other terms and conditions of this Agreement:


Executive understands that nothing contained in this Agreement limits
Executive’s ability to file a charge or complaint with the Equal Employment
Opportunity Commission, the National Labor Relations Board, the Occupational
Safety and Health Administration, the Securities and Exchange Commission or any
other federal, state or local governmental agency or commission (“Government
Agencies”). Executive further understands that this Agreement does not limit
Executive’s ability to communicate with any Government Agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency, including providing documents or other information, without
notice to the Company. This Agreement does not limit Executive’s right to
receive an award for information provided to any Government Agencies.


V. The final paragraph of Section 4. of Exhibit A shall be deleted in its
entirety and replaced with the following:


Notwithstanding anything herein to the contrary, the sole matters to which the
Agreement and General Release do not apply are: (i) Employee’s rights of
indemnification and directors and officers liability insurance coverage to which
the Executive was entitled immediately prior to __________ __, 20__ with regard
to the Executive’s service as an officer and director of the Company (including,
without limitation, under Article 15 of the Severance Agreement); (ii)
Employee’s rights under any tax-qualified pension plan or claims for accrued
vested benefits under any other employee benefit plan, policy or arrangement
maintained by the Company or under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended; (iii) Employee’s rights under Article 7
or Article 11 of the Severance Agreement, as the case may be; (iv)





--------------------------------------------------------------------------------




Employee’s rights as a stockholder of the Company; (v) Employee’s right to file
charges or complaints with the Equal Employment Opportunity Commission, the
National Labor Relations Board, the Occupational Safety and Health
Administration, the Securities and Exchange Commission or any other federal,
state or local governmental agency or commission (“Government Agencies”),
although Employee waives the Executive’s right to recover any damages or other
relief in any claim or suit brought by or through the Government Agencies on
behalf of Employee under the Age Discrimination in Employment Act, Title VII of
the Civil Rights Act of 1964 as amended, the Americans with Disabilities Act, or
any other federal or state discrimination law, except where such waivers are
prohibited by law, provided, however, this Agreement and General Release does
not limit Employee’s right to receive an award for information provided to any
Government Agencies; and (vi) Employee’s rights that cannot be released by
private agreement under applicable law.


VI. The second sentence of Section 7. of Exhibit A shall be deleted in its
entirety and replaced with the following:


Employee further understands that this Agreement and General Release does not
limit Employee’s ability to communicate with any Government Agencies or
otherwise participate in any investigation or proceeding that may be conducted
by any Government Agency, including providing documents or other information,
without notice to the Company.


IN WITNESS WHEREOF, CarMax and the Associate have executed and delivered this
Amendment effective as of the Effective Date.


Thomas J. Folliard


CarMax, Inc.
By: /s/ Thomas J. Folliard    
By: /s/ William D. Nash   
 
William D. Nash
 
President






